                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

                                  United States v. Barbara Strain
                                     Case No. 3:97-cr-00004

By:                    THE HONORABLE TIMOTHY M. BURGESS

PROCEEDINGS:           ORDER FROM CHAMBERS

The matter is before the Court on the Defendant Barbara Strain’s successive Motion for
Reconsideration (the “Motion”). 1 Under Fed. R. Civ. P. 60(b)(6), Strain requests the Court
reconsider its September 27, 2019, Order Granting Reconsideration and, Upon Reconsideration
Denying Motion to Vacate (“Order on Reconsideration”). 2 Strain argues that the Court should
reconsider its Order on Reconsideration in light of the recent district court decision in United States
v. Chea, which addressed the same legal issue as the Court’s Order but arrived at the opposite
conclusion. 3

A motion to reconsider a final appealable order is appropriately brought under either Rule 59(e)
or Rule 60(b). Under Rule 60(b)(6), courts may relieve a party from a final judgment, order, or
proceeding for any reason that justifies relief. The Ninth Circuit counsels that reconsideration is
“an extraordinary remedy, to be used sparingly in the interests of finality and conservation of
judicial resources.” 4 The Court may reconsider an order only “where: ‘(1) the decision is clearly
erroneous and its enforcement would work a manifest injustice, (2) intervening controlling
authority makes reconsideration appropriate, or (3) substantially different evidence was adduced
at a subsequent trial.’” 5




1
  Dkt. 279 (Motion).
2
  Id. at 1–2.
3
   No. 4:98-cr-40003-CW (N.D. Cal. Oct. 2, 2019). Namely, whether Hobbs Act Robbery
constitutes a “crime of violence” under 18 U.S.C. § 924(c)(3).
4
  Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). See also Kona Enterprises, Inc. v. Estate
of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)). See also Richey v. Borough, No. 3:14-cv-00170-
JWS, 2015 WL 1962880, at *1 (D. Alaska Apr. 30, 2015) (“Because of the interest in finality,
however, courts should grant motions for reconsideration sparingly.”).
5
  Mills v. Wood, No. 4:10-CV-00033-RRB, 2016 WL 10651094 at *1 (D. Alaska Dec. 1, 2016)
(quoting Jeffries v. Wood, 114 F.3d 1484, 1489 (9th Cir. 1997) (en banc)). See also Richey, 2015
WL 1962880, at *1 (“According to [ ] case law, reconsideration should be granted in three
circumstances: First, upon the discovery of material facts that were previously unavailable or
undiscoverable through reasonable diligence; second, if the court overlooked material facts that
were presented to it before it made its decision; and third, if there is a change in the law after the
court’s decision.” (internal citations omitted)); United States v. CNA Fin. Corp., 381 F. Supp. 2d
1088, 1096 (D. Alaska Jul. 12, 2005) (citing School Dist. No. 1J, Multnomah County, Or. v.
ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)).
                                                  1
At the outset, the Court notes that there is nothing in the Federal Rules of Civil Procedure or Local
Rules of Civil Procedure that provides for multiple motions for reconsideration of an order. 6 The
recent decision in Chea was decided by a district court whose decisions do not bind this Court. 7
Thus, Strain has not identified an intervening change in controlling authority that would make
reconsideration appropriate. Nor is the Court persuaded that its own decision was “clearly
erroneous.” At most, Chea indicates that reasonable jurists can disagree on an unsettled issue. The
most proper and able vehicle to settle disagreements between district courts is appeal to a higher
court rather than successive motions for reconsideration. Therefore, Strain has not raised proper
grounds for reconsideration under Rule 60(b)(6).

Accordingly, Strain’s successive Motion for Reconsideration at docket 279 is DENIED.

Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: October 22, 2019.




6
  The absence of a rule on point is unsurprising, as a successive motion for reconsideration that
seeks to relitigate issues twice considered by a court wastes valuable judicial resources and belies
finality. See, e.g., Adams v. Hedgpeth, No. LA CV 11-03852 VBF-FFM, 2016 WL 4035607, at *3
(C.D. Cal. June 8, 2016) (noting that post-judgment motions that continue to re-evaluate judgments
can divert the court’s time and resources from other matters) (citing In re Shelbourne N. Water St.,
L.P., Debtor (Kelleher v. Nat’l Asset Loan Mgmt., Ltd.), No. 13 B 44315, 2016 WL 1730089, at
*12 (N.D. Ill. Bankr. Apr. 28, 2016) (“[S]erious and studied disregard for the orderly process of
justice” had “become all too familiar in federal courts” and “[e]xamples of this are filing multiple
motions for reconsideration”) (quotation omitted), and Veasley v. Fed. Nat’l Mortg. Ass’n, No. 12-
CV-13642, 2014 WL 6686765, at *2 (E.D. Mich. Nov. 26, 2014) (“plaintiff seeks a third bite at
the apple with another Rule 59(e) motion. But the Local Rules do not provide that a party is
allowed to file multiple motions for reconsideration of an order”)).
7
  “A decision of a federal district court judge is not binding precedent in either a different judicial
district, the same judicial district, or even upon the same judge in a different case.” Camreta v.
Greene, 563 U.S. 692, 709 n.7 (2011) (quotation omitted).
                                                  2
